 

Exhibit 4.4

 

COMMON STOCK PURCHASE WARRANT

 

THE SECURITIES EVIDENCED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF WITHOUT (i)
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO, (ii) AN OPINION OF COUNSEL OR
OTHER EVIDENCE, REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION
IS NOT REQUIRED, OR (iii) RECEIPT OF NO-ACTION LETTERS FROM THE APPROPRIATE
GOVERNMENTAL AUTHORITIES.

 

March 7, 2019 No. W-2019-1

 

BROWNIE’S MARINE GROUP, INC.

 

FORM OF COMMON STOCK PURCHASE WARRANT

 

This certifies that, for good and valuable consideration, receipt of which is
hereby acknowledged, CHARLES F. HYATT (“Holder”) is entitled to purchase,
subject to the terms and conditions of this Warrant, from Brownie’s Marine
Group, Inc., a Florida corporation (the “Company”), Fifty Million (50,000,000)
fully paid and nonassessable shares of the Company’s common stock, par value
$0.0001 per share (“Common Stock”). Holder shall be entitled to purchase the
shares of Common Stock in accordance with Section 2 at any time subsequent to
the date of this Warrant set forth above and prior to the Expiration Date (as
defined below). The shares of Common Stock of the Company for which this Warrant
is exercisable, as adjusted from time to time pursuant to the terms hereof, are
hereinafter referred to as the “Shares.” This Warrant is one of a series of
Warrants included in the Unit issued and sold pursuant to the terms and
conditions of the Company’s Subscription Agreement dated March 7, 2019 (the
“Purchase Agreement”).

 

1. Exercise Period; Price.

 

1.1 Exercise Period. This Warrant shall be immediately exercisable and the
exercise period (“Exercise Period”) shall terminate at 5:00 p.m. Eastern
Standard time on September 7, 2020 (the “Expiration Date”).

 

1.2 Exercise Price. The initial purchase price for each of the Shares shall be
$0.01 per share. Such price shall be subject to adjustment pursuant to the terms
hereof (such price, as adjusted from time to time, is hereinafter referred to as
the “Exercise Price”).

 

2. Exercise and Payment. At any time after the date of this Warrant, this
Warrant may be exercised, in whole or in part, from time to time by the Holder,
during the term hereof, by surrender of this Warrant and the Notice of Exercise
attached hereto as Annex I, duly completed and executed by the Holder, to the
Company at the principal executive offices of the Company, together with payment
in the amount obtained by multiplying the Exercise Price then in effect by the
number of Shares thereby purchased, as designated in the Notice of Exercise.
Payment may be in cash, wire transfer or by check payable to the order of the
Company in immediately available funds. If not exercised in full, this Warrant
must be exercised for a whole number of Shares.

 

3. Reservation of Shares. The Company hereby agrees that at all times there
shall be reserved for issuance and delivery upon exercise of this Warrant such
number of Shares or other shares of capital stock of the Company from time to
time issuable upon exercise of this Warrant. All such Shares shall be duly
authorized, and when issued upon such exercise, shall be validly issued, fully
paid and non-assessable, free and clear of all liens, security interests,
charges and other encumbrances or restrictions on sale and free and clear of all
preemptive rights.

 

   

   

 

4. Delivery of Stock Certificates. Within three (3) trading days after exercise,
in whole or in part, of this Warrant, the Company shall issue in the name of and
deliver to the Holder a certificate or certificates for the number of fully paid
and nonassessable Shares which the Holder shall have requested in the Notice of
Exercise. If this Warrant is exercised in part, the Company shall deliver to the
Holder a new Warrant (dated the date hereof and of like tenor) for the
unexercised portion of this Warrant at the time of delivery of such stock
certificate or certificates.

 

5. No Fractional Shares. This Warrant must be exercised for a whole number of
Shares. No fractional shares or scrip representing fractional Shares will be
issued upon exercise of this Warrant. Any fractional Share which otherwise might
be issuable on the exercise of this Warrant as a result of the adjustment
provisions Section 9 hereof will be rounded up to the nearest whole Share.

 

6. Charges, Taxes and Expenses. The Company shall pay all transfer taxes or
other incidental charges, if any, in connection with the transfer of the Shares
purchased pursuant to the exercise hereof from the Company to the Holder.

 

7. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to the Company,
and upon reimbursement to the Company of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Warrant, if mutilated, the
Company will make and deliver a new Warrant of like tenor and dated as of such
cancellation, in lieu of this Warrant.

 

8. Saturdays, Sundays, Holidays, Etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday or a Sunday or shall be a legal holiday, then such action
may be taken or such right may be exercised on the next succeeding weekday which
is not a legal holiday.

 

9. Adjustment of Exercise Price and Number of Shares. The Exercise Price and the
number of and kind of securities purchasable upon exercise of this Warrant shall
be subject to adjustment from time to time as follows:

 

9.1 Subdivisions, Combinations and Other Issuances. If the Company shall at any
time after the date hereof but prior to the expiration of this Warrant subdivide
its outstanding securities as to which purchase rights under this Warrant exist,
by split-up or otherwise, or combine its outstanding securities as to which
purchase rights under this Warrant exist, the number of Shares as to which this
Warrant is exercisable as of the date of such subdivision, split-up or
combination shall forthwith be proportionately increased in the case of a
subdivision, or proportionately decreased in the case of a combination.
Appropriate adjustments shall also be made to the Exercise Price, but the
aggregate purchase price payable for the total number of Shares purchasable
under this Warrant as of such date shall remain the same.

 

 2 

   

 

9.2 Stock Dividend. If at any time after the date hereof the Company declares a
dividend or other distribution on its Common Stock payable in Common Stock or
other securities or rights convertible into Common Stock (“Common Stock
Equivalents”) without payment of any consideration by such holder for the
additional shares of Common Stock or the Common Stock Equivalents (including the
additional shares of Common Stock issuable upon exercise or conversion thereof),
then the number of Shares for which this Warrant may be exercised shall be
increased as of the record date (or the date of such dividend distribution if no
record date is set) for determining which holders of Common Stock shall be
entitled to receive such dividend, in proportion to the increase in the number
of outstanding shares (and shares of Common Stock issuable upon conversion of
all such securities convertible into Common Stock) of Common Stock as a result
of such dividend, and the Exercise Price shall be adjusted so that the aggregate
amount payable for the purchase of all the Shares issuable hereunder immediately
after the record date (or on the date of such distribution, if applicable), for
such dividend shall equal the aggregate amount so payable immediately before
such record date (or on the date of such distribution, if applicable).

 

9.3 Other Distributions. If at any time after the date hereof the Company
distributes to holders of its Common Stock, other than as part of its
dissolution or liquidation or the winding up of its affairs, any shares of its
capital stock, any evidence of indebtedness or any of its assets (other than
cash, Common Stock or Common Stock Equivalents), then the Company may, at its
option, either (i) decrease the Exercise Price of this Warrant by an appropriate
amount based upon the value distributed on each share of Common Stock as
determined in good faith by the Company’s Board of Directors, or (ii) provide by
resolution of the Company’s Board of Directors that on exercise of this Warrant,
the Holder hereof shall thereafter be entitled to receive, in addition to the
shares of Common Stock otherwise receivable on exercise hereof, the number of
shares or other securities or property which would have been received had this
Warrant at the time been exercised.

 

9.4 Effect of Consolidation, Merger or Sale. In case of any reclassification,
capital reorganization, or change of securities of the class issuable upon
exercise of this Warrant (other than a change in par value, or from par value to
no par value, or from no par value to par value, or as a result of any
subdivision, combination, stock dividend or other distribution provided for in
Sections 9.1, 9.2 and 9.3 above), or in case of any consolidation or merger of
the Company with or into any corporation (other than a consolidation or merger
with another corporation in which the Company is the acquiring and the surviving
corporation and which does not result in any reclassification or change of
outstanding securities issuable upon exercise of this Warrant), or in case of
any sale of all or substantially all of the assets of the Company, the Company,
or such successor or purchasing corporation, as the case may be, shall duly
execute and deliver to the holder of this Warrant a new Warrant (in form and
substance satisfactory to the holder of this Warrant), or the Company shall make
appropriate provision without the issuance of a new Warrant, so that the holder
of this Warrant shall have the right to receive, at a total purchase price not
to exceed that payable upon the exercise of the unexercised portion of this
Warrant, and in lieu of the Shares theretofore issuable upon exercise of this
Warrant, the kind and amount of shares of stock, other securities, money and
property receivable upon such reclassification, capital reorganization, change,
merger or sale by a holder of the number of Shares then purchasable under this
Warrant. In any such case, appropriate provisions shall be made with respect to
the rights and interest of Holder so that the provisions hereof shall thereafter
be applicable to any shares of stock or other securities and property
deliverable upon exercise hereof, or to any new Warrant delivered pursuant to
this Section 9.4, and appropriate adjustments shall be made to the Exercise
Price per share payable hereunder, provided, that the aggregate Exercise Price
shall remain the same. The provisions of this Section 9.4 shall similarly apply
to successive reclassifications, capital reorganizations, changes, mergers and
transfers.

 

10. Notice of Adjustments; Notices. Whenever the Exercise Price or number of
Shares purchasable hereunder shall be adjusted pursuant to Section 9 hereof, the
Company shall execute and deliver to the Holder a certificate setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated and the Exercise
Price and number of and kind of securities purchasable hereunder after giving
effect to such adjustment, and shall cause a copy of such certificate to be
mailed (by first class mail, postage prepaid) to the Holder.

 

 3 

   

 

11. Rights As Shareholder; Notice to Holders. Nothing contained in this Warrant
shall be construed as conferring upon the Holder or his or its transferees the
right to vote or to receive dividends or to consent or to receive notice as a
shareholder in respect of any meeting of shareholders for the election of
directors of the Company or of any other matter, or any rights whatsoever as
shareholders of the Company. The Company shall give notice to the Holder by
registered mail if at any time prior to the expiration or exercise in full of
the Warrants, any of the following events shall occur:

 

(i) a dissolution, liquidation or winding up of the Company shall be proposed;

 

(ii) a capital reorganization or reclassification of the Common Stock (other
than a change in par value, or from par value to no par value, or from no par
value to par value, or as a result of any subdivision, combination, stock
dividend or other distribution) or any consolidation or merger of the Company
with or into another corporation (other than a consolidation or merger with
another corporation in which the Company is the acquiring and the surviving
corporation and which does not result in any reclassification or change of
outstanding securities issuable upon exercise of this Warrant), or in case of
any sale of all or substantially all of the assets of the Company; or

 

(iii) a taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend (other than a cash dividend) for other distribution, any
right to subscribe for, purchase or otherwise acquire any shares of stock of any
class or any other securities or property, or to receive any other rights.

 

Such giving of notice shall be simultaneous with (or in any event, no later
than) the giving of notice to holders of Common Stock. Such notice shall specify
the record date or the date of closing the stock transfer books, as the case may
be. Failure to provide such notice shall not affect the validity of any action
contemplated in this Section 11.

 

12. Restricted Securities. The Holder understands that this Warrant and the
Shares purchasable hereunder constitute “restricted securities” under the
federal securities laws inasmuch as they are, or will be, acquired from the
Company in transactions not involving a public offering and accordingly may not,
under such laws and applicable regulations, be resold or transferred without
registration under the Act, or an applicable exemption from such registration.
The Holder further acknowledges that a securities legend to the foregoing effect
shall be placed on any Shares issued to the Holder upon exercise of this
Warrant.

 

13. Disposition of Shares; Transferability.

 

13.1 Transfer. This Warrant shall be transferable only on the books of the
Company, upon delivery thereof duly endorsed by the Holder or by its duly
authorized attorney or representative, accompanied by proper evidence of
succession, assignment or authority to transfer. Upon any registration of
transfer, the Company shall execute and deliver new Warrants to the person
entitled thereto.

 

13.2 Rights, Preferences and Privileges of Common Stock. The powers,
preferences, rights, restrictions and other matters relating to the shares of
Common Stock will be as determined in the Company’s Articles of Incorporation,
as amended, as then in effect.

 

 4 

   

 

14. Miscellaneous.

 

14.1 Binding Effect. This Warrant and the various rights and obligations arising
hereunder shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

14.2 Entire Agreement. This Warrant and the Purchase Agreement of even date
herewith constitute the entire agreement between the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
whether oral or written, between the parties hereto with respect to the subject
matter hereof.

 

14.3 Amendment and Waiver. Any term of this Warrant may be amended and the
observance of any term hereof may be waived (either generally or in a particular
instance and either retroactively or prospectively), with the written consent of
the Company and the Holders representing a majority-in-interest of the shares of
Common Stock underlying the Warrants pursuant to the Purchase Agreement. Any
waiver or amendment effected in accordance with this Section 14.3 shall be
binding upon the Holder and the Company.

 

14.4 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Florida without reference to the conflicts of law
principles thereof. The exclusive jurisdiction for any legal suit, action or
proceeding arising out of or related to this Warrant shall be either the Florida
State Supreme Court, County of Broward, or in the United States District Court
for the Southern District of Florida.

 

14.5 Headings. The headings in this Agreement are for convenience only and shall
not alter or otherwise affect the meaning hereof.

 

14.6 Severability. If one or more provisions of this Warrant are held to be
unenforceable under applicable law, such provision shall be excluded from this
Warrant and the balance of the Warrant shall be interpreted as if such provision
were so excluded and the balance shall be enforceable in accordance with its
terms.

 

14.7 Notices. Unless otherwise provided, any notice required or permitted under
this Warrant shall be given in the same manner as provided in the Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Warrant
as of the date appearing on the first page of this Warrant.

 

  THE COMPANY:   BROWNIE’S MARINE GROUP, INC.         By: /s/ Robert M.
Carmichael   Name: Robert M. Carmichael   Its: CEO

 

 5 

   

 

ANNEX I

 

NOTICE OF EXERCISE

 

To: Brownie’s Marine Group, Inc.

 

1. The undersigned Holder hereby elects to purchase _____________ shares of
Common Stock, $0.0001 par value per share (the “Shares”) of Brownie’s Marine
Group, Inc., a Florida corporation (the “Company”), pursuant to the terms of the
attached Warrant. The Holder shall make payment of the Exercise Price by
delivering the sum of $____________, in lawful money of the United States, to
the Company in accordance with the terms of the Warrant.

 

2. Please issue and deliver certificates representing the Warrant Shares
purchased hereunder to Holder: ____________________________, Address: in the
following denominations: ____________________________.

 

Taxpayer ID No.: __________________________________

 

3. Please issue a new Warrant for the unexercised portion of the attached
Warrant, if any, in the name of the undersigned.

 

Holder:     Dated:     By:     Its:     Address:    

 

4. The undersigned is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act of 1933, as amended.

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:
___________________________________________________________________________



Signature of Authorized Signatory of Investing Entity:
_____________________________________________________

Name of Authorized Signatory:
_______________________________________________________________________

Title of Authorized Signatory:
________________________________________________________________________

Date:
___________________________________________________________________________________________

 

 6 

   

 

 

